Citation Nr: 1636311	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  15-00 260A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  He additionally had confirmed Army National Guard Service from January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In his April 2014 notice of disagreement, the Veteran reported undergoing an audiological evaluation at Gold Coast Audiology in Ventura, California.  These records do not appear to have been obtained.  See 38 C.F.R. § 3.159(c) (2015).  

In a statement received in September 2016, the Veteran reported that his hearing loss had increased in severity since he had initiated his service connection claim.  His only VA contracted audiological examination was conducted in March 2014, approximately one year after he initiated his claim.  A new VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must send a letter to the Veteran requesting that he provide VA with authorization to obtain private treatment records from Gold Coast Audiology in Ventura, California.  

After obtaining authorization from the Veteran, the AOJ must obtain the private treatment records and associate them with the claims file.

2.  Then, the AOJ must ensure that the Veteran is scheduled for a new VA audiological examination.  The examiner must review the claims file in conjunction with the examination.  

The examiner must specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(CONTINUED ON NEXT PAGE)


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




